PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/066,225
Filing Date: 26 Jun 2018
Appellant(s): Joiner et al.



__________________
Michael Dryja
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-15 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaurepaire, US Patent Application Publication No. 2013/0231857.
	Claim 1:
	1.    A non-transitory storage medium storing instructions that upon execution cause an electronic device to:
	receive user selection of a target image of a physical target that is to be captured in visual data of an environment for invoking to an augmented reality presentation (Beaurepaire:  FIGs. 4A and 4B, paragraphs [0079]-[0084], destination Hotel Azul 417 is a selected target image of a physical target, paragraph [0079] “The destination is entered into a mapping application, which is configured to present the routing information concurrent with a visual display of the user's environment.”.);
	capture, by an electronic device, the visual data of the environment (Beaurepaire:  FIGs. 4A and 4B, paragraph [0080], camera captures the visual data of the environment.); 
	display, in a display screen of the electronic device, the visual data of the environment as the visual data is captured (Beaurepaire:  FIGs. 4A and 4B, paragraphs 
	display, in the display screen, guidance information relating to the target image to assist a user in finding the physical target so that the captured visual data of the environment includes the physical target (Beaurepaire:  FIG. 4A, 403, 405, and 407;  and FIG. 4B, 403, 411, 413A, and 417.); and
	responsive to matching a candidate physical target in the captured visual data of the environment to the target image, trigger display of the augmented reality presentation in the display screen of the electronic device (Beaurepaire:  FIGs. 4A and 4B, 403, 407, 409, 411, 413A, and 417; and FIG. 4B, 417 with highlighting/shading/silhouetting, refer to paragraph [0084] “Alternatively, Hotel Azul 417 may be rendered to the display in a shaded or silhouette form for highlighting the navigation element.” ; and FIG. 4B, Hotel Azul 417 is scanned which scanned Hotel Azul 417 triggers guidance to the target Hotel Azul 417, refer to paragraphs [0083] and [0084]).  
	Claim 2:
	2.    The non-transitory storage medium of claim 1, wherein the guidance information is displayed concurrently with the captured visual data of the environment (Beaurepaire:  FIGs. 4A and 4B, 403, 407, 409, 411, 413A, and 417; and FIG. 4B, 417 with highlighting/shading/silhouetting, refer to paragraph [0084] “Alternatively, Hotel Azul 417 may be rendered to the display in a shaded or silhouette form for highlighting the navigation element.”.).
	Claim 3:
	3.    The non-transitory storage medium of claim 2, wherein the guidance 
	Claim 4:
	4.    The non-transitory storage medium of claim 2, wherein the displayed guidance information is displayed as an overlay over the captured visual data of the 
environment in the display screen (Beaurepaire:  FIGs. 4A and 4B, 407, 409, 411, and 413A are displayed as an overlay over the captured visual data of the 
environment; and FIG. 4B, and 417 with highlighting/shading/silhouetting is displayed as an overlay over the captured visual data of the environment, refer to paragraph [0084] “Alternatively, Hotel Azul 417 may be rendered to the display in a shaded or silhouette form for highlighting the navigation element.”.).
	Claim 5:
	5.    The non-transitory storage medium of claim 1, wherein the displayed guidance information comprises the target image (Beaurepaire:  FIG. 4B, 417 with highlighting/shading/silhouetting is guidance information that comprises the target image, refer to paragraph [0084] “Alternatively, Hotel Azul 417 may be rendered to the display in a shaded or silhouette form for highlighting the navigation element.”.).
	Claim 6:
	6.    The non-transitory storage medium of claim 1, 
	wherein the displayed guidance information comprises position information to 
	Claim 7:
	7.    The non-transitory storage medium of claim 6, wherein the candidate physical target is matched to the target image based on object recognition of the candidate physical target that includes receiving a score that indicates a likelihood of the candidate physical target matching the target image (Beaurepaire:  analyze the image data, paragraphs [0080], for target image such as Hotel Azul 417, paragraph [0084], regarding the claimed score detecting Hotel Azul 417 in the image data would require a detection score which would lead to “shaded or silhouette form for highlighting”.).
	Claim 8:
	8.    The non-transitory storage medium of claim 1, wherein the 
visual data of the environment is captured before and after the user has repositioned the electronic device to focus on the physical target based on the guidance information (Beaurepaire:  FIG. 4A repositioned to focus on statue 405 and FIG. 4B repositioned to focus on Hotel Azul 417;  paragraph [0080] “wherein the scenery depicted in the image corresponds to the real-time environment of the user”.).

	9.    The non-transitory storage medium of claim 1, wherein receiving the user selection of the target image comprises receiving the user selection:
	in response to user selection of the target image from among a plurality of target images presented in the display screen (Beaurepaire:  While selecting a destination covers “user selection of a target image from among a plurality of target images”, refer to paragraph [0079], Beaurepaire is silent as to selecting from the claimed “presented in the display screen”, refer to the below 35 USC 103 rejection which addresses this alternative claim limitation.), or
	in response to opening an application in the electronic device (Beaurepaire:  BRI of this claim limitation covers opening the mapping application discussed in paragraph [0079] and entering the destination.).
	Claim 10:
	Claim 10 is an electronic device version of medium claims 1 + 8 and electronic device claim 10 is rejected for the same reasons given for medium claims 1 and 8.  Regarding the claimed camera and display device refer to paragraph [0080] which describes for tablet device 400 a camera and a display 401.
	Claims 11 and 12:
	Claims 11 and 12 are electronic device versions of medium claims 5 and 6 and electronic device claims 11 and 12 are rejected for the same reasons given for medium claims 5 and 6.  
	Claim 13:
	13.    The electronic device of claim 10, wherein the processor is to further 
	Claims 14 and 15:
	Claims 14 and 15 are method claim versions of medium claims 1 and 6 and method claims 14 and 15 are rejected for the same reasons given for medium claims 1 and 6.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire, US Patent Application Publication No. 2013/0231857, in view of Lee et al., US Patent Application Publication No. 2011/0300876, hereinafter Lee.
	Claim 9:
	9.    The non-transitory storage medium of claim 1, wherein receiving the user selection of the target image comprises receiving the user selection:
	in response to user selection of the target image from among a plurality of target images presented in the display screen (Beaurepaire:  While selecting a destination covers “user selection of a target image from among a plurality of target images”, refer to paragraph [0079], Beaurepaire is silent as to selecting from the claimed “presented in the display screen”.  Lee:  selecting a target image from among the plurality of targets in 
	in response to opening an application in the electronic device (Beaurepaire:  BRI of this claim limitation covers opening the mapping application discussed in paragraph [0079] and entering the destination.).
Regarding the claimed “in response to user selection of a target image from among a plurality of target images presented in the display screen”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beaurepaire in view of Lee to incorporate target image selection from among a plurality of target images presented in the display screen since this has the predictable result of allowing the user to easily select target images that are in view in order to be provided guidance of how to travel to the target.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.




 (2) Response to Argument
Appellant’s arguments filed 02/12/2021 have been fully considered but they are not persuasive for the following reasons.
First Ground of Rejection’s Argument, pages 4-8:
Appellant provides on page 4 line 1 to page 5 line 14 an introduction regarding the claims and embodiments of Appellant and of Beaureparie.
Regarding Appellant’s arguments on page 5 line 15 to page 6 line 2 Appellant argues on page 5 lines 15-18 “Beaurepaire thus does not display guidance information relating to the target image to assist a user in finding the physical target so that the captured visual data includes the physical target, and does not match a candidate physical target to a target image of a physical target that has been user selected.” and following this argument Appellant provides an analysis of Beaureparie.  Appellant’s arguments on page 5 line 15 to page 6 line 6 are not persuasive because Appellant is limiting the claimed “user selection of a target image” more narrowly than claimed.  The Broadest Reasonable Interpretation (BRI) of the claimed “user selection of a target image” covers selecting an image by selecting a destination which destination corresponds to image of for example Hotel Azul 417 illustrated in FIG. 4B which image allows for “Alternatively, Hotel Azul 417 may be rendered to the display in a shaded or silhouette form for highlighting the navigation element.” as discussed in paragraph [0084] since Appellant has not claimed any specific method of selecting a target image.
Regarding Appellant’s arguments on page 6 lines 3-14 Appellant argues at lines 3 and 4 “The problem to which the pending claims are directed therefore differs from Beaurepaire’s guidance to a destination.” and following this argument at lines 4-9 
Regarding Appellant’s arguments on page 6 line 15 to page 7 line 5 Appellant argues at page 6 line 15 “By comparison, consider the subject matter to which Beaurepaire is directed.” and following this argument Appellant provides a discussion of finding the USPTO based upon Beaureparie.  Appellant’s discussion of finding the USPTO based upon Beaureparie covers the Broadest Reasonable Interpretation (BRI) of the claimed invention.  Upon the USPTO being in the captured visual data displayed in a display Beaureparie would highlight the USPTO in a manner similar to highlighting  Hotel Azul 417 within captured visual data displayed in a display, refer to Beaureparie’s FIG. 4B and paragraph [0084]  “Alternatively, Hotel Azul 417 may be rendered to the display in a shaded or silhouette form for highlighting the navigation element.” as discussed in paragraph [0084] which meets the Broadest Reasonable Interpretation 
Regarding Appellant’s arguments on page 7 lines 6-12 Appellant argues at page 7 lines 6 and 7 “Beaurepaire therefore does not teach the claim language of claim 1. Beaurepaire fails to teach receiving user selection of a target image of a physical target.” and follows with a discussion of Beaureparie which discussion covers the Broadest Reasonable Interpretation (BRI) of the claimed invention since Appellant has not claimed any specific method of selecting a target image.  
Regarding Appellant’s arguments on page 7 lines 13-26 Appellant argues at lines 13 and 14 “Beaurepaire also fails to teach matching a candidate physical target in the captured visual data of the environment to the target image selected by the user.” and following this argument Appellant provides an analysis of Beaureparie.  The Broadest Reasonable Interpretation (BRI) of the claimed “matching a candidate physical target in the captured visual data of the environment to the target image” covers highlighting Hotel Azul 417 in the captured visual data of the environment as discussed in paragraph [0084] “Alternatively, Hotel Azul 417 may be rendered to the display in a shaded or silhouette form for highlighting the navigation element.”.  Therefore, Appellant’s arguments regarding the claimed “matching a candidate physical target in the captured visual data of the environment to the target image” are not persuasive since Appellant has not claimed any specific method of matching a target image.

Regarding Appellant’s arguments on page 8 lines 5-12 Appellant argues at lines 5-10 “In the claim language, a user selects a target image of a physical object, and a candidate physical object in the captured visual data of the user’s environment is matched to this user-selected target image. In Beaurepaire, a user enters a destination, and the destination is highlighted in the visual display of the user’s environment once the user has reached the destination. No target image is selected by the user nor matched to a candidate physical object in Beaurepaire.”.  The Broadest Reasonable Interpretation (BRI) of the claimed “user selection of a target image” and “matching a candidate physical target in the captured visual data of the environment to the target image” covers selecting an image by selecting a destination which destination corresponds to image of for example Hotel Azul 417 illustrated in FIG. 4B which image allows for “Alternatively, Hotel Azul 417 may be rendered to the display in a shaded or silhouette form for highlighting the navigation element.” as discussed in paragraph [0084]. Therefore, Appellant’s arguments regarding the claimed “user selection of a target image” and “matching a candidate physical target in the captured visual data of the environment to the target image” are not persuasive since Appellant has not claimed any specific method of selecting a target image and since Appellant has not claimed any specific method of matching a target image.
Appellant’s summary of the arguments on page 8 lines 13-19 are noted, however, for the reasons given above the rejection based on Beaureparie is maintained.

Second Ground of Rejection’s Argument, page 8:
Regarding Appellant’s arguments on page 8 lines 20-22 Appellant argues at lines 21 and 22 “Claim 9 is a dependent claim that depends from claim 1, and therefore is patentable at least because it depends from a patentable base independent claim.” which argument is not persuasive for the reasons given above for claim 1.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JEFFERY A BRIER/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        
Conferees:
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.